—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered May 31, 1988, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*390The defendant contends that his conviction should be reversed because the testimony of his accomplice Francis Lendino was not reliably corroborated by other evidence. However, as we noted in affirming the conviction of the codefendant Joseph Hogan (People v Hogan, 172 AD2d 690), the testimony given by four other prosecution witnesses was sufficient to tend to connect the defendant with the commission of the crime (see, CPL 60.22), and therefore to corroborate accomplice Lendino’s testimony.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., O’Brien, Friedmann and Krausman, JJ., concur.